Citation Nr: 0524378	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disability.

[The veteran's motion regarding clear and unmistakable error 
in a September 2000 Board of Veterans' Appeals decision will 
be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma which denied that there was new 
and material evidence which was sufficient to reopen the 
veteran's previously denied claims of entitlement to service 
connection for a back disability and a right knee disability.  

Procedural history

The veteran served on active duty from April 1955 to June 
1957.

In July 1957, the veteran filed with VA claims of entitlement 
to service connection for a back disability and a right knee 
disability.  In August 1957, the RO denied entitlement to 
service connection for a right knee disability.  In February 
1976, the RO denied entitlement to service connection for a 
back disability.  

Thereafter, the veteran attempted to reopen his claims on 
several occasions, without success.  In a September 2000 
decision, the Board denied the veteran's request that his 
claims of entitlement to service connection for a low back 
disability and a right knee disability be reopened.  

In March 2002, the veteran again requested entitlement to 
service connection for a low back disability and a right knee 
disability.  In August 2002, the RO declined to reopen the 
claims.  The veteran perfected his current appeal with the 
timely submission of his substantive appeal (VA Form 9) in 
March 2003.

In a September 2004 statement, the veteran's representative 
submitted a motion for reconsideration of the September 2000 
Board decision pursuant to 38 U.S.C.A. §§ 7103, 7104 and 
38 C.F.R. § § 20.1000, 20.1001.  That motion was denied in a 
December 2004 letter from a Deputy Vice Chairman of the 
Board.  A more recent motion alleging clear and unmistakable 
error in the same September 2000 Board decision is being 
dismissed in a Board decision issued simultaneously herewith. 

Issues not on appeal

In a February 2004 statement, the veteran's representative 
noted that "the veteran has also claimed several additional 
issues of which [sic] include service connection for 
radiation poison [sic], gastritis, dizziness, shortness of 
breath, nerves and a dental condition.  None of which have 
been addressed or properly developed by the RO."   

The veteran initially filed a dental claim in March 1975.  A 
Dental Rating Sheet (VA Form 21-564d) was prepared by the RO 
in June 1975, which noted that the veteran's dental claim was 
"not timely filed".  It does not appear that the RO took 
any further action on this matter, including contacting the 
veteran concerning that issue.

The veteran's claims for "radiation poison", gastritis, 
dizziness, and shortness of breath were filed in December 
1975.  A claim for "nerves" [by which the veteran 
apparently meant a psychiatric disorder] was filed in October 
1976.  The veteran presented for a VA examination in December 
1976.  The examiner stated:  "The shortness of breath, 
radiation poison and gastritis  . . . appear to be, to this 
examiner, related to an NP [neuropsychiatric] problem that I 
cannot explain at this time."  It appears from the claims 
folder that no additional examination was performed and that 
no action was taken as to those issues by the RO.

In short, it appears that there exist several long-standing 
but unacted upon claims of entitlement to service connection.  
In the absence of adjudication of those issues by the RO and 
an appeal by the veteran, these matters are not currently 
within the jurisdiction of the Board.  See 38 U.S.C.A. § 7105 
(West 2002); see also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  Those issues are accordingly referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  In September 2000, the Board denied the veteran's request 
that previously denied claims of entitlement to service 
connection for a low back disability and a right knee 
disability be reopened.

2.  The evidence associated with the claims folder subsequent 
to the Board's September 2000 rating decision is not new and 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.


CONCLUSIONS OF LAW

1.  The Board's September 2000 decision denying the reopening 
of previously denied claims of entitlement to service 
connection for a low back disability and a right knee 
disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).

2.  Since the September 2000 Board decision, no new and 
material evidence has been received, and so the claims of 
entitlement to service connection for a low back disability 
and a right knee disability are not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for a low back disability and a right knee 
disability, which were most recently denied in a September 
2000 Board decision.

As noted in the Introduction, in August 2002 the RO 
determined that the claims had not been reopened.  Regardless 
of whether the RO found that new and material evidence has 
been submitted, the Board has no jurisdiction to consider the 
substantive merits of the claims in the absence of the 
Board's own finding that new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) [the Board does not have jurisdiction to consider 
a previously finally denied claim unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find]; Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claims under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of those claims.  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary of VA to reopen claims that have been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims. 38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen previously denied claims.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the August 
2002 rating decision and by the January 2003 statement of the 
case (SOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

More significantly, a letter was sent to the veteran in April 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate his claims for service connection.  
Specifically, the veteran was advised that VA would obtain 
his service medical records if VA did not already have them 
and any private or VA medical records identified by him.  

Thus, the April 2002 VCAA letter, the August 2002 rating 
decision and the January 2003 SOC not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

The veteran stated in December 2000 that he did not 
understand the concept of new and material evidence needed to 
reopen his service connection claims.  However, based on the 
above, the veteran has been notified of the relevant laws and 
evidence germane to his claims on appeal, and of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).

Moreover, the veteran is represented by a very able service 
department representative who is affiliated with an excellent 
veteran's service organization.  
Through them, he is assumed to be conversant with the law and 
regulations which are applicable to his claims.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 letter, the RO informed the veteran that the RO would 
help him get such things as "medical records, employment 
records, or records from other Federal agencies," but that 
he must provide enough information about these records so 
that they could be requested on his behalf.  The RO also 
advised him that a VA medical examination would be provided 
if it was necessary to make a decision in his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2002 letter informed him 
that if he had private medical evidence, he could complete 
and submit the enclosed VA Form 21-4142 to authorize the RO's 
retrieval of such on the veteran's behalf.  Specifically, the 
letter noted that the RO had not received private medical 
records from certain doctors. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2002 letter requested that the 
veteran "Tell us about any additional information or evidence 
you would like us to consider."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that April 2002 VCAA letter, the August 2002 
rating decision and the January 2003 SOC, together properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and they properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
April 2002 letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has since elapsed.

Review of the record reveals that the veteran was provided 
complete notice of the VCAA in April 2002, prior to 
adjudication of his claims, which was by rating decision in 
August 2002.      

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of previously finally 
denied claims does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined a hearing before 
a Veterans Law Judge when he submitted his substantive appeal 
(VA Form 9).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Congenital or developmental abnormalities are not considered 
to be disabilities for the purposes of service connection.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), finally disallowed claims may be 
reopened when new and material evidence is presented or 
secured with respect to those claims.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in March 2002, his claims 
will be adjudicated by applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claims.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claims.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claims, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to those claims after the last final 
denial, in this case the September 2000 Board decision.

The "old" evidence

At the time of the September 2000 Board decision, the 
evidence included the veteran's service medical records.  The 
service medical records detailed two instances of pain and 
swelling in the right knee in service in October 1955.  A 
January 1956 X-ray of the spine, taken after the veteran 
complained of a sore back, was normal.  Findings at a 
separation examination conducted in June 1957 noted the 
injury in service to the right knee, but showed no 
symptomatology at that time; and the lower extremities and 
back were both described as normal.

There are no pertinent medical records for almost two decades 
after the veteran left military service.

The veteran initially filed a claim of entitlement to service 
connection for a right knee disability in July 1957.  The 
veteran's claim for entitlement to service connection for a 
back disability was initially filed in December 1975.  The 
veteran presented for a VA examination in regards to these 
claims in January 1976.  The examiner diagnosed the veteran 
with congenital spondylolisthesis based on X-ray evidence of 
the back.  X-rays of the right knee showed no abnormality.  
The examiner offered no nexus opinion regarding the 
relationship between the veteran's current back disability 
and any in-service injury.

In a February 1976 rating decision, the RO denied service 
connection for a low back condition and a right knee injury.  
The right knee claim was denied since the veteran's 
separation examination was negative for any residuals of a 
right knee injury in service, and the January 1976 VA 
examination was negative for arthritis or injury to the right 
knee.  The back claim was denied for lack of proof of in-
service incurrence of an injury to the back.

Medical evidence contained in the claims folder includes a 
statement from Dr. T.R. P. dated March 1976, that noted the 
veteran injured his right knee and back in service in 1955 
when jumping out of a truck.  Examination of the knees was 
normal, and X-ray evidence of the spine showed degenerative 
disc disease, spondylolysis and spondylolisthesis.  Dr. 
T.R.P. offered no nexus opinion regarding the relationship 
between the veteran's current back disability and any in-
service disease or injury.  A statement from R.G.G. dated in 
November 1977 diagnosed the veteran with spondylosis based on 
X-ray findings.  No nexus opinion was offered.

A December 1978 medical report from the Humboldt County 
Veterans Service Office signed by V.P., M.D. diagnosed the 
veteran with spondylolisthesis, and two statements from 
E.M.W., M.D. and a medical certificate and history signed by 
P.R.V.P., M.D., reported the same diagnosis.

Notarized statements from G.T.C. and W.C. dated in January 
1979 stated the veteran was unable to work because of back 
and shoulder injuries.

Statements from fellow servicepersons M.D.J., C.E.H. and D.W. 
noted the veteran injured his back and leg in the fall of 
1956 when he fell off of a truck in service.

A statement from D.J.C., M.D., dated in November 1989 noted 
that a review of the veteran's medical records indicated he 
had spondylolisthesis and was unable to work.

A VA examination dated in April 1994 noted the veteran's 
history of injuring his back in service.  Physical 
examination revealed no objective findings, and the veteran 
was diagnosed with low back pain by history.

In June 2000, the veteran testified at a hearing at the RO 
regarding his back and right knee disabilities and why 
service connection should be granted.  In essence, the 
veteran contended that he injured his right knee and back 
upon jumping out of a truck in Bamberg, Germany in October 
1955.  He stated approximately twenty years ago a physician 
at the Veterans Hospital in Oklahoma City, Dr. M., related 
the veteran's back injury to service.

As noted above, the veteran's right knee disability claim was 
initially denied in an August 1957 rating decision, on the 
basis that residuals of the veteran's right knee injury in 
service were not shown on his separation examination.  His 
back disability claim was initially denied in a February 1976 
rating decision on the basis that the service medical records 
did not evidence in-service incurrence of an injury to the 
back.  The veteran failed to file a notice of disagreement 
with either decision, but submitted numerous claims of 
entitlement to service connection for back and right knee 
disabilities subsequent to these initial determinations.  In 
numerous rating decisions, the RO did not allow the reopening 
of these claims, reasoning that all additionally submitted 
evidence was not new and material to the veteran's claims.  

In a decision in September 2000, the Board denied the 
veteran's claims to reopen previously denied claims of 
entitlement to service connection for a right knee disability 
and a back disability.  The Board determined that evidence 
submitted since a June 1982 RO rating decision was cumulative 
and did not show that the veteran's current back disability 
was related to his military service or that the veteran had a 
current right knee disability.

The veteran filed a claim to reopen in March 2002, which was 
denied in an August 2002 RO rating decision.  The veteran 
filed a timely appeal.  

Additional evidence received since the September 2000 Board 
decision will be referred to below.

Analysis

The September 2000 Board decision is final.  See 38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  The 
veteran's motion for reconsideration and his motion to revise 
the September 2000 Board decision based on claimed clear and 
unmistakable error have been denied and dismissed, 
respectively.  

As explained above, the veteran's claims for service 
connection for a back disability and a right knee disability 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2004); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, 
the Board's inquiry will be directed to the question of 
whether any additionally submitted (i.e. after September 
2000) evidence bears directly and substantially upon the 
specific matters under consideration, namely whether the 
veteran's back disability is related to an in-service injury 
and whether the veteran has a current right knee disability.

The additional evidence received since the September 2000 
Board decision consists of a hunting and fishing permit dated 
in February 1990, Eastern Oklahoma VA Medical Center medical 
records dated in May 1995 and September 1997, an X-ray of the 
veteran's chest dated in September 2002, a private 
physician's statement dated in July 2003, a July 2003 
ultrasound of the bilateral carotid system and statements 
from the veteran.

The above-noted evidence can be considered "new" in that it 
was not previously before the Board in September 2000.  The 
evidence, however, is not "material" because it does not 
relate to an unestablished fact necessary to establish the 
claims, specifically medical nexus for the back claim and a 
current disability for the right knee claim.  See 38 C.F.R. § 
3.156 (2004).  Nowhere in this evidence is there a medical 
opinion indicating that the veteran's back disability is 
related to incurrence of an in-service injury or medical 
evidence that the veteran has a current right knee 
disability.  These are the elements which were missing at the 
time of the Board's September 2000 decision.

Most of the medical records submitted after the September 
2000 Board decision pertain to unrelated conditions, which 
are clearly not material to the issue at hand.  
The only evidence that actually pertains to the issues on 
appeal is the July 2003 statement from R.B.W., M.D.  Dr. 
R.B.W. noted that the veteran was a new patient with "a long 
history of chronic arthritic back and knee complaints going 
back in to [sic] the 70s and 80s.  Patient has a history of 
several instances of trauma starting back when he was in the 
service in the mid-fifties and continuing rode bulls [sic]."  

While the July 2003 of Dr. R.B.W. statement records the 
veteran's account of having been injured in service, it does 
not in fact purport to relate his current back symptoms to an 
in-service injury or diagnose the veteran with a current 
disability of the right knee.  Dr. R.B.W.'s comments appear 
to be merely recitations of the veteran's own statements as 
to what purportedly occurred in service.  As such, the Board 
accords them little weight of probative value.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Such evidence is therefore not 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With respect to the veteran's own statements in support of 
his claims, these are essentially reiterations of similar 
contentions raised previously to the effect that his back and 
right knee disabilities stem from an injury during military 
service and are therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  It is now well established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See 38 C.F.R. § 
3.159 (2004); Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, 
in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The veteran's representative argues in a September 2004 
statement that the veteran's lay statements are sufficient to 
support his claims for service connection, and cites to Layno 
v. Brown.  See 6 Vet. App. 465 (1994).  However, Layno held 
that individuals lacking medical training and/or expertise 
are not competent to render medical diagnoses and opinions 
regarding the etiology of a disease or injury, but instead 
are competent to report observations of their senses (sight, 
sound, hearing, etc.).  See Id at 469-70.  The veteran's 
statements are not competent to provide a nexus opinion or a 
current diagnosis, which is the evidence needed to 
substantiate his claims for service connection.  See 
Espiritu, supra; see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].    

In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that his back disability was incurred in service or that he 
has a current right knee disability.  The evidence which he 
has submitted does not relate to the unestablished facts 
(medical nexus for the back and current disability for the 
right knee) which are necessary to establish the claims, and 
it is thereby not material.  The additionally submitted 
evidence thus does not raise a reasonable possibility of 
substantiating the claims on the merits.  See 38 C.F.R. § 
3.156 (2004).  Therefore, the Board finds that the veteran's 
attempt to reopen his claims of entitlement to service 
connection for back disability and a right knee disability is 
unsuccessful.  The recently submitted evidence not being both 
new and material, the claims of service connection for a back 
disability and a right knee disability are not reopened and 
the benefits sought on appeal remain denied.

Additional comments

As discussed above in connection with the VCAA, in the 
absence of a reopened claim there is no duty to assist the 
veteran.

To the extent that the veteran desires to pursue these claims 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims for service connection for a back 
disability and a right knee disability, to include competent 
medical nexus evidence for the back claim and competent 
medical evidence of a current disability and medical nexus 
for the right knee claim.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disability is not reopened.  The benefit sought on appeal 
remains denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right knee 
disability is not reopened.  The benefit sought on appeal 
remains denied.



	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


